Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 11/5/2020 has been entered. Claim(s) 2-21 is/are pending in the application. Examiner thanks the Applicant for filing the terminal disclaimers for the parent cases. Unfortunately, the terminal disclaimer for patent 9774646 has been disapproved and will have to be fixed based on the Terminal disclaimer review decision dated 10/14/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 8, 11, 12, 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (U.S. Patent App Pub 20140050082)  in view of Schwartz (U.S. Patent App Pub 20080320545).

Regarding claim 2,  Sun teaches a method of distributing adaptive bitrate streaming content, the method comprising: generating an adaptive streaming session description comprising information about a piece of adaptive streaming content and information for accessing a multicast session of the piece of adaptive streaming content using a content server, (See paragraphs 55-58,  65, 77, Sun teaches “in a second step 420, a switching point or switching indicator is made available in the content packets. In some embodiments, a switching point is placed periodically in the content packets, e.g., once every 10 to 60 seconds worth of content... the content provided to one or more clients is switched from one bit rate to another. The monitoring device may change the multicast IP header from the server side to map the one or more client listening to a media stream to a different multicast address at a different bitrate (e.g., aliasing). This aliasing function is transparent to the client.”;  switching content is generated in the content stream about the adaptive streaming and how to access different streams from the server)
wherein the multicast session provides each of a plurality of alternative streams of the piece of adaptive streaming content at a corresponding port of the multicast session and the information for accessing the multicast session comprises the corresponding port for each alternative stream; (See fig 6 and paragraphs 65,  67-69, 77 Sun teaches  “all bit rate streams of a program are shown using the same IP multicast group address (depicted by reference numeral 680) with each bit rate stream using a different port number (depicted by reference numeral 685) for content delivery in network. On the client side, the same multicast IP group address can be used, e.g., reference numeral 680, but a new port number (depicted by reference numeral 690) may be used for client delivery”, multicast session with three alternative streams going to three different ports)
providing the adaptive streaming session description to a plurality of playback devices using the content server.(See paragraphs 65, 67, Sun teaches “after the adaptive switching component has detected congestion (or sees congestion is relieved), it may be desirable to signal to the clients that they switch to a new stream. In such embodiments, the adaptive switching component may send a force-tune message e.g., out-of-band. As used herein, "out-of-band" simply means that the message is carried in a path separate from the multicast that the video/audio is being delivered…”)
Sun does not explicitly teach but Schwartz teaches providing portions of each alternative stream of the plurality of alternative streams of the piece of adaptive streaming content at the corresponding port for the alternative stream (See abstract paragraphs 24-26, Schwartz teaches “The second input port 214 may comprise a wired or wireless port for receiving digital communications from one or more storage media, either directly, or over a network 272. In an embodiment, the second input port 214 comprises a network port, such as an Ethernet port, or wireless port. The selected alternative content stream 240 is transmitted to the second input port 214 via the data system 270, which may include a network 272, and may further include any number of components such as storage devices, network connections, routers, hubs, and wired or wireless devices in communication with one another using one or more data transfer protocols, as described herein in greater detail with reference to FIG. 3. The selected alternative content stream 240 may include one or more components including alternative video content, alternative audio content, alternative graphics content and alternative textual content.” Providing portions of each stream at the port.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Schwartz with Sun because both deal with the system allows a viewer to experience improved and enhanced content based upon a viewer's preferences to create more compelling viewing experience. The advantage of incorporating the above limitation(s) of Schwartz into Sun is that Schwartz teaches the alternative content stream modifies audio signal such that portions of audio are added to and deleted from the original audio tracks, thus enhancing the listening experience and allows the viewers to customize viewing experience by receiving additional perspectives and to re-watch programming multiple times with different alternative content, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Schwartz)

Regarding claim 3, Sun and Schwartz teach the method of claim 2 further comprising joining a multicast group associated with an alternative stream of the plurality of alternative streams. (See paragraphs 38, 68, Sun teaches a multicast group)

Regarding claim 4,  Sun and Schwartz teach the method of claim 3, wherein joining a multicast group comprises establishing multicast group membership using (See paragraphs 30, 62, 63, 66,  Sun teaches IGMP)
	
Regarding claim 8 Sun and Schwartz teach the disclosed the method of claim 2 including wherein the adaptive streaming session description comprises a plurality of bandwidth and media fields associated with a plurality of alternative streams of the piece of content (See paragraphs 78, 79, 28, Sun teaches bandwidth fields and streaming capabilities along with the streams)

Regarding claim 11, Sun and Schwartz teach the disclosed the method of claim 2 including further comprising wherein providing the adaptive streaming session description comprises sending the adaptive streaming session description directly to the playback device using the content server. (See paragraphs 55-58,  65, 77, Sun teaches “in a second step 420, a switching point or switching indicator is made available in the content packets. In some embodiments, a switching point is placed periodically in the content packets, e.g., once every 10 to 60 seconds worth of content... the content provided to one or more clients is switched from one bit rate to another. The monitoring device may change the multicast IP header from the server side to map the one or more client listening to a media stream to a different multicast address at a different bitrate (e.g., aliasing). This aliasing function is transparent to the client.”;  switching content is generated in the content stream about the adaptive streaming and how to access different streams from the server)


Regarding claim 12, Sun and Schwartz teach the disclosed the method of claim 2 including  providing bandwidth measurement data to a playback device of the set of playback devices, wherein the playback device selects a multicast group based on the bandwidth measurement data. (See paragraphs 69, 77, 78, Sun teaches “The "alias" function merely maps the contribution stream (e.g., on multicast address "A") that meets the aggregate network segment bandwidth constraints to multicast address "B" on the local segment to which the client/host is listening. There is no need for the client to switch between multicast addresses for the alias solution.”)

Claims 16-18 list all the same elements of claims 2, 3,  8, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2, 3,  8, , applies equally as well to claims 16-18.  Furthermore with regards to the limitation of A content server for multicast distribution of adaptive bitrate streaming content, the content server comprising: a set of one or more processors; a network interface; and a non-volatile storage containing a content distribution application for causing the set of processors to perform the steps of:. (See paragraphs 10, 20, 30, Sun)

Claim(s) 5, 6, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (U.S. Patent App Pub 20140050082)  in view of Schwartz (U.S. Patent App Pub 20080320545) in further view of Rosenberg et al. “RFC 3264 And Offer/Answer Model with the Session Description Protocol (SDP)” (June 2002).

Regarding claim 5,Sun and Schwartz teaches the method of claim 2 but did not explicitly disclose wherein the adaptive streaming session description is a modified Session Description Protocol (SDP) message.
Rosenberg disclosed wherein the adaptive streaming session description is a modified Session Description Protocol (SDP) message (Rosenberg section 8 Modifying the Session, pg. 13-18, at any point during the session, either participant may issue a new offer (SDP message) to modify the characteristics of the session and the offer may be identical to the last SDP provide to the party or it may be different (modified SDP message)). 
Sun and Schwartz and Rosenberg are analogous because both teachings are from the same field of endeavor with respect to using multicast streaming technique in delivering of content to multiple users or playback devices. 
Therefore at the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Rosenberg into the method by Sun and Schwartz thereby using a multicast technique to distribute content to a group of participants so that they all have a global view of the session that is used by all participants, Rosenberg Section 1 Introduction, pg. 2).  

Regarding claim 6, Sun and Schwartz teaches the method of claim 2 but did not explicitly disclose wherein the adaptive streaming session description comprises a multicast group address associated with the multicast group.
Rosenberg disclosed wherein the adaptive streaming session description comprises a multicast group address associated with the multicast group (Rosenberg Section 1 Introduction, pg. 2-3, session description protocol (SDP) was originally conceived as a way to describe multicast sessions carried on the Mbone and multicast has a global view of the session that is used by all participants (multicast group) and it is possible for multicast sessions to work as a unicast one and parameters are negotiated between a pair of users as in unicast but both sides send packets to the same multicast address). See rejection of claim 2 for motivation to combine. 

Claim(s) 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (U.S. Patent App Pub 20140050082)  in view of Schwartz (U.S. Patent App Pub 20080320545) in further view of Microsoft’s MS-SDPEXT specification ‘Session Description Protocol (SDP) Version 2.0 Extensions (copyright June 8, 2011).

Regarding claim 7, Sun and Schwartz teaches the method of claim 2, adaptive streaming session description (Sun [0065, 67], Sun disclosed an adaptive streaming server (content server) comprising a processing unit configured to generate a master manifest (adaptive streaming session description) that includes a plurality of child manifests, wherein the first child manifest has references to the segments having a first 
Sun and Schwartz did not explicitly disclose the adaptive streaming session description comprises an attribute value of "a=X-DivX-Adaptive".
Microsoft disclosed wherein the adaptive streaming session description comprises a custom attribute value (Microsoft Section 2: Messages, pg. 12,  as an extension to SDP, this protocol prescribes the format of session descriptions intended to support audio, video and application sharing calls and can use any transport protocol used to carry SDP messages and messages for this protocol are SDP messages described by a set of <type>=<value> lines as specified in RFC 4566 and extensions are defined as custom SDP attributes. Section 3 Protocol Details, pg. 13-31, all messages conform to the SDP specifications with some exceptions or modifications for custom attributes introduced. Section 1.3 Protocol overview (Synopsis), pg. 8-10, media level attribute “a=x-mediasetting” contains stream capabilities of the send.
Although Microsoft did not disclose the particular attribute value of "a=X-DivX-Adaptive", it would be obvious to one of ordinary skill in the art that given the specification of ‘media level attribute “a=x-mediasetting” contains stream capabilities of the sender’ that the use of the particular attribute value of "a=X-DivX-Adaptive" is understood to contain stream capabilities of the sender (such as supporting adaptive streaming).
particular attribute values to indicate support for particular functionality (i.e, adaptive streaming), is a well-known design choice, and the courts have held that it is unpatentable because use of attributes to indicate capability is well-known in the art and use of a particular attribute value would not have modified the operation of the device, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Sun and Schwartz Microsoft are analogous because these teachings are from the same field of endeavor with respect to the use of session description protocol (SDP).
Therefore at the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate the strategies by Microsoft into the method by  Sun and Shwartz, thereby providing support for extensions to SDP which define custom SDP attributes, Microsoft Section 2: Messages, pg. 12.

Claim(s) 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (U.S. Patent App Pub 20140050082)  in view of Schwartz (U.S. Patent App Pub 20080320545) in further view of Dolganow et al. (US 2010/0054257).

Regarding claim 9, Sun and Schwartz teaches the method of claim 8, but did not explicitly disclose wherein each media field designates a media type and a port number.
media type, source, destination, port number, information about network elements, and any other fields in the SIP control message. The extracted information may then be stored in SIP connection database 220 and used by router 130 in granting QoS for a particular SIP connection).
Sun and Schwartz and Dolganow are analogous because these teaching are in the same field of endeavor with respect to delivering multimedia content to playback devices based on available network resources. 
Therefore at the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate the strategies by Dolganow into the method by Sun and Schwartz, thereby enabling the extraction of information related to a media content for the purpose of packet routing to a client device. 

Claim(s) 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (U.S. Patent App Pub 20140050082)  in view of Schwartz (U.S. Patent App Pub 20080320545) in further view of Mandato et al. (US 2004/0139088).

Regarding claim 10 Sun and Schwartz disclosed the method of claim 2, but did not explicitly disclose further comprising wherein providing the adaptive streaming session description comprises sending the adaptive streaming session description to a session directory server using the content server.
Mandato disclosed wherein providing the adaptive streaming session description comprises sending the adaptive streaming session description to a session directory server using the content server (Mandato [0126-130] type of media (audio/video/data) can be used for screening any piece of information (sent) in the E2ENP messages (adaptive streaming session description ) and translates in structuring the E2ENP messages in a format convenient for negotiating. In [0148] in a simple Video-on-Demand service scenario, the client acts as receiver, whereas the server acts as sender and, for example, in YESSIR, which is sender-initiated, and the configuration is the opposite (i.e. the server acts a receiver and the client as a sender). In  [0211] the Initiator 101 (see Fig. 1 Initiator (e.g. receiver that can be client or server – see with [0148]) finds the protocol version using a Protocol Discovery Unit 104, 213 via interface 214, which queries a Directory Server 102, 215).
Sun and Schwartz and Mandato are analogous because these teachings are from the same field of endeavor with respect to the use of information regarding the current state of a network for negotiating the distribution of adaptive bitrate stream to playback devices.
Therefore at the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate the strategies by Mandato into the method by Sun and Schwartz, thereby utilizing information provided by the directory server to  of  content to the playback devices , Mandato, [0211]. 

Claim(s) 13-15,19, 20, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (U.S. Patent App Pub 20140050082)  in view of Schwartz (U.S. Patent App Pub 20080320545) in further view of Towner (US 20110058792).

Regarding claim 13,
	Sun and Schwartz teaches the method of claim 12, but did not explicitly disclose but Towner teaches wherein the bandwidth measurement data comprises at least one of random data, key frames from the content, metadata about the content, and thumbnails of the content. (See paragraphs 130-131, 134 , Towner)
Sun and Schwartz and Towner, are analogous because these teaching are in the same field of endeavor with respect to adaptive streaming of multimedia content to playback devices. 
Therefore at the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate the strategies by Towner into the method by Sun and Schwartz, thereby allows providing the video recording device that captures and stores digital video in a format that is not temporally compressed. The captured digital video is stored at a desired particular resolution and/or bit rate while maintaining a desired video quality. The video is transferred quickly with no transcoding necessary 

Regarding claim 14, 
Sun and Schwartz teach The method of claim 12, but did not explicitly disclose but Towner  the method of claim 12, wherein providing the bandwidth measurement data comprises sending progressively larger amounts of data. (See paragraphs 141, 138, 139 , Towner)
Sun and Schwartz and Towner, are analogous because these teaching are in the same field of endeavor with respect to adaptive streaming of multimedia content to playback devices. 
Therefore at the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate the strategies by Towner into the method by Sun and Schwartz, thereby allows providing the video recording device that captures and stores digital video in a format that is not temporally compressed. The captured digital video is stored at a desired particular resolution and/or bit rate while maintaining a desired video quality. The video is transferred quickly with no transcoding necessary when the digital video is exported from the recording device to a computer for editing and sharing, Towner, [0004]-0005.

Regarding claim 15, Sun and Schwartz teach The method of claim 12, but did not explicitly disclose but Towner wherein each alternative stream of a plurality of  (See paragraphs 141, 138, 139 , Towner)
Sun and Schwartz and Towner, are analogous because these teaching are in the same field of endeavor with respect to adaptive streaming of multimedia content to playback devices. 
Therefore at the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate the strategies by Towner into the method by Sun and Schwartz, thereby allows providing the video recording device that captures and stores digital video in a format that is not temporally compressed. The captured digital video is stored at a desired particular resolution and/or bit rate while maintaining a desired video quality. The video is transferred quickly with no transcoding necessary when the digital video is exported from the recording device to a computer for editing and sharing, Towner, [0004]-0005.

Regarding claim 19,
Sun and Schwartz teach the content server of claim 16, wherein the content distribution application is further for causing the set of processors to provide bandwidth measurement data to a playback device of the set of playback devices, wherein: the playback device selects a multicast group based on the bandwidth measurement data, and (See paragraphs 69, 77, 78, Sun teaches “The "alias" function merely maps the contribution stream (e.g., on multicast address "A") that meets the aggregate network segment bandwidth constraints to multicast address "B" on the local segment to which the client/host is listening. There is no need for the client to switch between multicast addresses for the alias solution.”)
	the bandwidth measurement data comprises at least one of random data, key frames from the content, metadata about the content, and thumbnails of the content. (See paragraphs 130-131, 134 , Towner)
Sun and Schwartz and Towner, are analogous because these teaching are in the same field of endeavor with respect to adaptive streaming of multimedia content to playback devices. 
Therefore at the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate the strategies by Towner into the method by Sun and Schwartz, thereby allows providing the video recording device that captures and stores digital video in a format that is not temporally compressed. The captured digital video is stored at a desired particular resolution and/or bit rate while maintaining a desired video quality. The video is transferred quickly with no transcoding necessary when the digital video is exported from the recording device to a computer for editing and sharing, Towner, [0004]-0005.

Claims 20-21 list all the same elements of claims 14, 15, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims  14, 15, applies equally as well to claims 20-21.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 9774646.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 2-21 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND 


Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Rozenberg (U.S. Patent App Pub 20140317475)  teaches a system has a detector that is provided with sending unit to send a missing packet report to a probe. The probe is provided to store received packets, to send forward error correction (FEC) packets and to adapt size of FEC packets to an error rate computed from missing packet reports. The size of FEC packets is made larger or smaller responsive to increase or decrease of error rate. The probe is located close to transmitter for packets reception. The detector is located close to receiver for detecting loss of packets in receiver's surroundings
Seedorf (U.S. Patent App Pub 20150373079) teaches a method involves determining network information of downstream content delivery network (dCDN) and user equipment (UE) information. The probabilities for content delivery entities (A,B,C) are determined based on determination of network information of dCDN and UE information, for optimized content stream performance of UE. The UE is connected to the content delivery entities having highest probability according to determination of probabilities. The content stream is redirected to the determined entities for providing content stream to UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/NINOS DONABED/Primary Examiner, Art Unit 2444